DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
On page 10, second paragraph, line 1, “into” is to be replaced with --onto--.  
Appropriate correction is required.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-6 have been considered but are moot because of the new ground of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 3171067 in view of CN 204554155 U, and further in view of JP 60-121587.
1, JP 3171067 discloses a tubular structure, as shown in Figs. 1 and 6, comprising: tubular members (3, 5) provided with an annular protrusion on tube end portions; and wherein one of the tube end portions of the tubular member is an insertion opening and the other tube end portion is a receiving opening larger in diameter than the insertion opening.
JP 3171067 fails to expressly teach that the end portions are on each end of the same tubular.
However, CN 204554155 U teaches a tubular structure (3, Fig. 3) having one end portion formed as an insertion opening (7, 11), and the other end portion is formed as a receiving opening (1) larger in diameter than the insertion opening.  As is well-known and commonly used, forming end portions in this manner on the same tubular structure permits the same tubular structures to be connected end to end at length, therefore streamlining the manufacturing process, reducing costs, and permitting connection over large distances.
Accordingly, it would have been obvious to one of ordinary skill before the effective filing date of the invention to modify JP 3171067 so to have each tubular member provided with an annular protrusion on each tube end portion, wherein one of the tube end portions of the tubular member is an insertion opening and the other tube end portion is a receiving opening larger in diameter than the insertion opening, as taught by CN 204554155 U, so as to permit connection of the same tubular structure over large 
JP 3171067 fails to teach corresponding ring members disposed respectively on a side opposite to each corresponding tube end portion with respect to the corresponding annular protrusion on an outer periphery of the tubular member, each ring member having two side surfaces perpendicular to an axis of the tubular member.
However, JP 60-121587 teaches a manner of joining pipe ends using a ring member (12) and a seal member (9) adjacent an annular protrusion at the pipe ends, a flanged pipe fitting (11) cooperating with the ring member, seal and protrusion to effectively connect and seal the pipe ends.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify JP 3171067 so as to have corresponding ring members disposed respectively on a side opposite to each corresponding tube end portion with respect to the corresponding annular protrusion on an outer periphery of the tubular member, each ring member having two side surfaces perpendicular to an axis of the tubular member, as taught by JP 60-121587, in order to provide an arrangement that protects and seals the tube end portions, and ensures that the fitting is stabilized and secured on the pipes.

3, JP 3171067/CN 204554155 U/ JP 60-121587 discloses the tubular structure according to claim 1, wherein the tubular structure is connectable by a housing having a groove into which the annular protrusion is inserted in an inner peripheral surface, and wherein a height of the ring member that corresponds to its width in radial direction exceeds a maximum clearance between an outer peripheral surface of the tubular member and an inner peripheral surface of the housing at a part of the other than said groove and is less than a distance between the outer peripheral surface of the tubular member and a bottom surface of the groove.

As to claim 4, JP 3171067/CN 204554155 U/ JP 60-121587 discloses the tubular structure according to claim 3, wherein a clearance between the outer peripheral surface of the tubular member and an inner peripheral surface of the ring member is at least a minimum clearance allowing insertion of the ring member into the outer periphery of the tubular member, and is less than the maximum clearance between the outer peripheral surface of the tubular member and the inner peripheral surface of the housing.  Refer to JP 60-121587.

As to claim 5, JP 3171067/CN 204554155 U/ JP 60-121587 discloses the tubular structure according to claim 1, wherein the tubular member and the ring member are formed of stainless steel.  Refer to JP 3171067.

JP 3171067 fails to expressly teach that the end portions are on each end of the same tubular.
However, CN 204554155 U teaches a tubular structure (3, Fig. 3) having one end portion formed as an insertion opening (7, 11), and the other end portion is formed as a receiving opening (1) larger in diameter than the insertion opening.  As is well-known and commonly used, forming end portions in this manner on the same tubular structure permits the same tubular structures to be connected end to end at length, therefore streamlining the manufacturing process, reducing costs, and permitting connection over large distances.
Accordingly, it would have been obvious to one of ordinary skill before the effective filing date of the invention to modify JP 3171067 so to have each tubular member provided with an annular protrusion on each tube end portion, wherein one of the tube end portions of the tubular member is an insertion opening and the other tube end portion is a receiving opening larger in diameter than the insertion opening, as taught by CN 204554155 U, so as to permit connection of the same tubular structure over large 
JP 3171067 fails to teach corresponding ring members disposed respectively on a side opposite to each corresponding tube end portion with respect to the corresponding annular protrusion on an outer periphery of the tubular member, each ring member having two side surfaces perpendicular to an axis of the tubular member.
However, JP 60-121587 teaches a manner of joining pipe ends using a ring member (12) and a seal member (9) adjacent an annular protrusion at the pipe ends, a flanged pipe fitting (11) cooperating with the ring member, seal and protrusion to effectively connect and seal the pipe ends.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify JP 3171067 so as to have corresponding ring members disposed respectively on a side opposite to each corresponding tube end portion with respect to the corresponding annular protrusion on an outer periphery of the tubular member, each ring member having two side surfaces perpendicular to an axis of the tubular member, as taught by JP 60-121587, in order to provide an arrangement that protects and seals the tube end portions, and ensures that the fitting is stabilized and secured on the pipes.

.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084.  The examiner can normally be reached on M-F 9-730pm, mid-day flex 2-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


James M. Hewitt II
Primary Examiner
Art Unit 3679



/JAMES M HEWITT II/Primary Examiner, Art Unit 3679